Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 3/1/2021. Claims 1, 3-11 and 13-20 are pending.

Response to Arguments
Applicant's arguments filed 3/1 have been fully considered but they are not persuasive. 
101 claim eligibility
Regarding the amended claim limitation “wherein the support vector machine generates a solution to the call for joining the two given tables in which the solution comprises fewer rows stored in the storage memory than the product of the two given tables for use by the classifier for classification, the solution comprising the fewer rows in the storage memory is based on using the penalty variables in the modified optimization problem” in claim 1 (similarly, claim 11) to overcome 101
In response: The current amendment does not overcome 101. The above amendment describes an advantage of the claimed algorithm.
(1) Regarding step 2a, prong 2, “improvements are made to the support vector machine”: The claimed algorithm may improve the amount of memory storage used in SVM processing data from two joined tables. However, it is a math concept and so is SVM. Adding an abstract idea to another abstract idea does not render the claim non-
(2) Comparison with Cryptograph example: In the cryptograph example the math concepts are integrated into a process that secures private network communications for ciphertext transmission. That is, the claim implements the secure network communication with the math algorithm. 
In the instant application, the amended claim is about SVM with two joined tables. Although the claimed algorithm has an advantage in reducing the memory storage for a type of data processing, it is not directed to memory or memory functioning (e.g., memory access efficiency, organization of memory systems). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
With respect to claims 1:
Step 1: Claim 1 recites a mathematical process for building a Support Vector Machine classifier with data from two tables. 
Step 2A, prong 1: The claim recites a judicial exception. 

 	The process of building a SVM classifier by solving an optimization problem with data from two tables through replacing penalty variables and determining a compact form is similar to the concept of generating an algorithm for binary conversion through a sequence of operations, including shifting, masking, adding and shifting, in 
Gottschalk v. Benson (“An algorithm for converting binary coded decimal to pure binary” July 2018: Eligibility Quick Reference Sheet). The claim is also similar to FairWarning v. Iatric in that the operation receiving data from tables is similar to the concept of collecting information, operations replacing variables, determining a form and solving the form are similar to the concept of analyzing or manipulating collected information to detect and the operation determining a result is similar to the concept of notifying a user the result (“Collecting and analyzing information to detect misuse and notifying a user when misuse is detected” July 2018: Eligibility Quick Reference Sheet). Both Benson and FaieWarning are directed to an abstract idea. 
Claim 1 falls into the group of math idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 has the additional element of a computer. The spec describes the computer to be generic (e.g., [0011], any type of 
	Claims 11 is directed to a computer program product to perform the process of claim 1. The above discussion for the process of claim 1 is incorporated herein by reference. Claim 11 has an additional elements “a non-transitory computer readable storage medium having program instructions” and a “computer”. The spec describes a generic computer readable storage medium (e.g., [0103], a variety of tangible devices to retain and store) and a generic computer (e.g., [0011], any type of computer systems). The use of the computer facilitates implementation of the mathematical process more effectively (e.g., [0011], “that may implement features such as support vector machines”) without archiving substantively different results. In each operation the generic computer is used to perform generic computer functions. The additional elements, considered as an ordered combination, does not add more than already present when the operations are executed separately. Therefore, claim 11 does not have additional elements that amount to significantly more than the judicial exception. Claim 11 is thus, not eligible.
A claim directed to an abstract idea does not automatically become eligible merely by adding a mathematical formula.” Recognicorp v Nintendo). 
 	Claims 1, 3-11 and 13-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 have no prior art rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 12, 2021